696 N.W.2d 707 (2005)
WILSON
v.
SINAI GRACE HOSP.
No. 126705.
Supreme Court of Michigan.
May 5, 2005.
SC: 126705, COA: 243425.
On order of the Court, the application for leave to appeal the April 29, 2004 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Fisher v. W.A. Foote Memorial Hospital (Docket No. 126333) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The motion to file a brief amicus curiae is GRANTED.